DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 30, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaida et al (KR20130133184 with references to the machine English translation provided herewith) in view of Asada et al (JP2017059641 with references to the machine English translation provided herewith) and Suguira PGPub 2014/0057079).
Regarding Claim 1, Kaida teaches a transfer apparatus for transferring a fine transfer pattern formed on a mold to a resin coated on a substrate [0001], comprising:
a coating part configured to coat the resin in an uncured state on the substrate ([0046]- discussing resin coating area 35; Fig. 1);
a substrate installation part configured to position and install the substrate therein integrally (Fig. 1- vacuum adsorption stage 20);
a mold installation part configured to install the mold in a form of a sheet therein (Fig. 1- rigid mold member 23); and
a transfer roller configured to transfer the fine transfer pattern formed on the mold to the resin coated on the substrate (Fig. 1- pressure roller 31).


Asada teaches an alternative transfer apparatus [0001] wherein the apparatus further comprises a plasma unit configured to irradiate plasma to the mold peeled off from the resin after the transfer pattern formed on the mold is transferred to the resin coated on the substrate, thereby cleaning the mold ([0021]- cleaning unit 5 includes a plasma cleaning mechanism that cleans the mold 3 with plasma); wherein the mold peeled off from the resin on the substrate is used again for transferring of the transfer pattern after being cleaned by irradiation of the plasma by the plasma unit (Claim 12- describing using the previously cleaned mold) in order to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaida to include a cleaning unit as taught by Asada with reasonable expectation of success to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].

Kaida further teaches the transfer apparatus is configured to: perform both pressing of the mold against the resin (Fig. 4c- pressure roller 31 presses the mold and resin) and peeling off the mold from the resin (Fig. 4e- pressure roller 31 is used to peel the substrate from the mold), by roll-transferring of moving the transfer roller on a condition that the transfer roller is pressing the mold against the resin (See Figs 4c and 4e).


However, Kaida and Asada do not appear to explicitly teach a rolled web mold configured to wind the mold therearound; and a winding roll configured to be capable of winding up the mold fed out from the rolled web mold, wherein the transfer roller is wound with the mold extending between the rolled web mold and the winding roll.  
Suguira teaches an alternative transfer apparatus (Abstract) comprising a rolled web mold configured to wind the mold therearound (Fig. 1- mold placement unit 13); and a winding roll configured to be capable of winding up the mold fed out from the rolled web mold (Fig. 1- mold winding unit 15), wherein the transfer roller is wound with the mold extending between the rolled web mold and the winding roll (Fig. 1- first roller 5) in order to exchange the mold easily and accurately [0125].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kaida and Asada to include a rolled web mold, winding roll, and mold wound around the transfer roller as taught by Suguira with reasonable expectation of success to exchange the mold easily and accurately [0125].

Suguira further teaches the mold winding unit winds up used mold [0095] thus meeting the instant limitation of in response to the cleaning of the mold by the plasma unit is insufficient, the winding roll operates to wind up a portion of the mold peeled off from the resin and instead, a new portion of the mold is unwound from the rolled web mold.



Regarding Claim 5, Asada further teaches a mold detecting part configured to detect contamination of the mold peeled off from the resin ([0016]- detection unit 1 observes the state of the pattern surface 3a of the mold 3 held by the mold holding unit 2 and detects the foreign matter 4 adhering to the pattern surface 3a of the mold 3), wherein the transfer apparatus is configured to judge whether or not the cleaning of the mold by the plasma unit is insufficient according to a detection result by the mold detecting part ([0026]- an identification unit specifies the position of the foreign matter on the mold and instructs that cleaning unit to clean the foreign matter from the mold).

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
Applicant argues that Kaida fails to teach a substrate installation part configured to position and install the substrate therein integrally; a mold installation part configured to install the mold in a form of a sheet therein; a plasma unit configured to irradiate plasma to the mold peeled off from the resin after the transfer pattern formed on the mold is transferred to the resin coated on the substrate, thereby cleaning the mold; a rolled web mold configured to wind the mold therearound; and a winding roll configured to be capable of winding up the mold fed out from the rolled web mold (Page 7).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner respectfully disagrees noting Kaida teaches a substrate installation part configured to position and install the substrate therein integrally (Fig. 1- vacuum adsorption stage 20) and a mold installation part configured to install the mold in a form of a sheet therein (Fig. 1- rigid mold member 23). 
Examiner further notes that Kaida was not relied upon to teach a plasma unit configured to irradiate plasma to the mold peeled off from the resin after the transfer pattern formed on the mold is transferred to the resin coated on the substrate, thereby cleaning the mold.  Asada was relied upon to teach a plasma unit configured to irradiate plasma to the mold peeled off from the resin after the transfer pattern formed on the mold is transferred to the resin coated on the substrate, thereby cleaning the mold ([0021]- cleaning unit 5 includes a plasma cleaning mechanism that cleans the mold 3 with plasma) in order to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaida to include a cleaning unit as taught by Asada with reasonable expectation of success to specify the position of the foreign matter and clean the mold when the foreign matter is detected [0007]-[0009].

Examiner further notes that Kaida was not relied upon to teach a rolled web mold configured to wind the mold therearound; and a winding roll configured to be capable of winding up the mold fed out from the rolled web mold.  Suguira was relied upon to teach a rolled web mold configured to wind the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kaida and Asada to include a rolled web mold, winding roll, and mold wound around the transfer roller as taught by Suguira with reasonable expectation of success to exchange the mold easily and accurately [0125].

Applicant further argues that the resin-made flexible mold in Kaida is not a counterpart to, nor does it interact with, a substrate, as recited in Claim 1 (Page 7).
Examiner respectfully disagrees with Applicant’s assertion as flexible base material 9 acts as the substrate on which the pattern (the resin-made flexible mold) is imprinted (See Figs 4c and 4e).
 
Applicant further argues one having ordinary skill in the art would not have been motivated to combine the references of Kaida, Suguira, and Asada as replacing the rigid mold member of Kaida with the rolled web mold (mold placement unit) is Suguira is beyond the scope of the transfer apparatus of Kaida (Page 8).
Examiner notes that the rigid mold member of Kaida is not replaced with the rolled web mold of Suguira in the combination of Kaida, Suguira, and Asada as the rigid mold member 23 of Kaida is structurally equivalent to the mold installation part while mold placement unit 13 of Suguira is structurally equivalent to the rolled web mold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.K./Examiner, Art Unit 1748   
1/12/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712                                                                                                                                                                                                         my